DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

 Response to Amendment
This action is in response to the RCE filed on 05/03/2021. The amendments filed on 05/03/2021 have been entered. Accordingly Claims 1-2,4-12 and 14-20 are pending. The previous rejections of claims 1-2,4-12 and 14-20 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 05/03/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 5-12 and 15-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et. al. (U.S. 20090318809, December 24, 2009)(hereinafter, “Okamura”) in view of Kishimoto (U.S. 20070112266, May 17, 2007)(hereinafter, “Kishimoto”), Chono et. al. (U.S. 20150320399, EFD November 20, 2013)(hereinafter, “Chono”) and Jabri et. al. (U.S. 20080025583, January 31, 2008)(hereinafter, “Jabri”).
Regarding Claim 1, Okamura teaches:  An ultrasound diagnostic apparatus (Fig. 1, [0049]) comprising: 
an ultrasound probe (Fig. 1, element 12, [0049]); 
 a processor configured to transmit and receives an ultrasound beam to and from a subject using the ultrasound probe and converts a received signal output from the ultrasound probe into an image to generate an ultrasound image of the subject (Fig. 1, element 25, an image generation unit, [0051], [0057-0058] according to set imaging conditions (amount of movement of ultrasonic probe, [0104] and [0110-0112]),
and determine an imaging part of the subject using the ultrasound image (Fig. 10, element 201, target microstructure, [0104] and [0110-0112]); 
and an imaging condition memory that stores a plurality of imaging conditions for each part which are set for each of a plurality of the imaging parts and imaging conditions for part determination which are common to the plurality of imaging parts (“The internal memory part 29 stores a predetermined scan sequence, an exclusive program for realizing a microstructure extraction function according to each embodiment, a control program for performing an image generation and display process, diagnosis information (patient IDs, views by doctors, and so forth), a diagnosis protocol, transmission and reception conditions, a CFAR process control 
with regards to limitations: wherein the processor generates the ultrasound image using the imaging conditions for part determination stored in the imaging condition memory (Okamura teaches, Fig. 1, element 29, internal memory part, [0062]) 
and wherein the processor selects an imaging condition for each part corresponding to a determination result from the plurality of imaging conditions for each part stored in the imaging condition memory when it is determined that the part determination has been completed, 
Okamura is silent with regards to the stored in advanced, imaging conditions for each part being used to generate the ultrasound image.
Okamura does not teach: the imaging part being an anatomical part and to determine whether the ultrasound probe is in an aerial emission state or a contact state with the subject; 
And does not explicitly state: wherein the processor generates the ultrasound image using the imaging conditions for part determination stored in the imaging condition memory when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state.
Chono in the field of ultrasound diagnosis imaging and control teaches with regards to using stored imaging conditions for generating ultrasound images for each part while the ultrasound probe is in contact with a tissue: “The image information database 141 used for obtaining a measurement position by the measurement position computation unit A 112 and the measurement position computation unit B 114 of the measurement position computation unit 
Jabri in the field of imaging and diagnostic systems teaches a knowledgebase that “…includes a plurality of clinical conditions, and a plurality of associated algorithms and a plurality of algorithm parameters for the plurality of clinical conditions.” [0026], as well as imaging data and clinical data: “The imaging data includes imaging type, protocol and/or technique information. The imaging data also includes images whose acquisition technique was optimized for detecting a specific clinical condition. The clinical data includes a repository of the subject's medical data, including the subject's personal medical history, current physical state and/or present medical condition. The clinical data may also include an electronic medical 
Since Okamura has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in the processing capabilities of Okamura the capability of using stored in advance imaging conditions for generating ultrasound images and determine an imaging part being an anatomical part while the ultrasound probe is in contact with a tissue (i.e. contact state) as taught in the combination of Chono and Jabri to increase “…the reliability of measurement results based on an image of a 
Chono and Jabri do not teach determination of the ultrasound probe being in an aerial emission state or a contact state with the subject
Kishimoto in the field of ultrasound diagnostic systems and methods teaches with regards to the different states, aerial emission state and contact state: a judging section, Fig. 1, element 22, that judges whether the probe is left in the air (i.e. aerial emission state) and a control section, Fig. 1, element 26, that outputs a command function to the transmit/receive section based on the signal from the judging section which is displayed (see Figs. 1 and 6) [0028-0029]. The probe when determined is in contact with the surface of the subject drives a signal based on the command from the control section for ultrasonic wave transmission supplied to the probe from the transmit/receive section to irradiate a region on the subject, the received reflected echo signals are converted into a digital signal from which a reconstructed image is generated from [0029-0030].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the processor of the combination Okamura, Chono and Jabri to determine whether the ultrasound probe is in an aerial emission state or a contact state with the subject; and wherein the processor generates the ultrasound image using the imaging conditions for part determination stored in the imaging condition memory when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state as taught in Kishimoto “…to accurately judge that the probe is left in the air and suppress a rise in the temperature of the probe.” (Kishimoto, [0008]).
Regarding Claim 2, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.

Okamura does not explicitly state: wherein the processor does not perform a part determination when it is determined that the ultrasound probe is in the aerial emission state and performs the part determination when it is determined that the ultrasound probe has been changed from the aerial emission state to the contact state with the subject.
Kishimoto in the field of ultrasound diagnostic systems and methods teaches a judging section, Fig. 1, element 22, that judges whether the probe is left in the air (i.e. aerial emission state) and a control section, Fig. 1, element 26, that outputs a command function to the transmit/receive section based on the signal from the judging section which is displayed (see Figs. 1 and 6) [0028-0029]. The probe when determined is in contact with the surface of the subject drives a signal based on the command from the control section for ultrasonic wave transmission supplied to the probe from the transmit/receive section to irradiate a region on the subject, the received reflected echo signals are converted into a digital signal from which a reconstructed image is generated from [0029-0030].

Regarding Claim 4, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
With regards to limitations: wherein the processor gradually changes the imaging conditions from the imaging conditions for part determination to the selected imaging condition for each when the part determination has been completed, Okamura further teaches: a part determination unit that determines an imaging part of the subject using the ultrasound image generated by the imaging unit (Fig. 10, element 201, target microstructure, [0104] and [0110-0112]), and a control processor that control operations of the ultrasound diagnostic system and implements programs to allow the system to function and perform image generation. The control processor implements a microstructure extraction function and a control program for performing image generation and display and performs operations or controls of the various processes [0061]. The extraction process is started when a group of necessary parameters are provided and the instructions are given for the shift. The volume scan is acquired and stored. Representative value of a reference region with respect to each image is computed and used in performing the extraction to generate a plurality of difference images corresponding the image data [0090]. The extraction process if performed until an image freezes or an instruction to finish the mode is presented (see Fig. 8) [0092]. This process of change from extraction to freeze or finish is conducted gradually since the changes are not sporadic.
Regarding Claim 5, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.

Okamura is silent with regards to the stored imaging conditions being used to generate the ultrasound image.
Okamura does not explicitly teach: wherein the processor generates the ultrasound image using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and that the ultrasound probe is maintained in the aerial emission state for a predetermined set number of frames.
Chono in the field of ultrasound diagnosis imaging and control teaches with regards to using stored imaging conditions for generating ultrasound images for each part while the ultrasound probe is in contact with a tissue: “The image information database 141 used for obtaining a measurement position by the measurement position computation unit A 112 and the measurement position computation unit B 114 of the measurement position computation unit 
Since Okamura has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in the processing capabilities of Okamura the capability of using imaging conditions for generating ultrasound images while the ultrasound probe is in contact with a tissue (i.e. contact state) as taught in Chono to increase “…the reliability of measurement results based on an image of a subject, or a control method thereof.” (Chono, [0007]).
Chono does not teach determination of the ultrasound probe being in an aerial emission state or a contact state with the subject

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Okamura and Chono to determine when the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and maintain the ultrasound probe in the aerial emission state for a predetermined set number of frames as taught in Kishimoto to suppress the rise in probe temperature (Kishimoto ,[0038]) and set the starting time of the freezing of the transmission system based on the matching result that includes the frame rate of the image (Kishimoto, [0042]).
6, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the processor generates the ultrasound image using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and that the ultrasound probe is maintained in the aerial emission state for a predetermined set number of frames, is substantially similar in scope with corresponding limitations recited in Claim 5 and is therefore, rejected under the same rationale.
Regarding Claim 7, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Okamura further teaches: wherein the ultrasound probe includes a motion sensor that detects an amount of movement of the ultrasound probe (Fig. 10, element 101, microposition sensor, [0104]),
with regards to the limitations: and the processor generates the ultrasound image using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and the amount of movement of the ultrasound probe detected by the motion sensor is equal to or greater than a predetermined threshold value, Okamura teaches a control processor that control operations of the ultrasound diagnostic system and implements programs to allow the system to function and perform image generation [0061]. The microposition sensor detects amount of movement in position of the probe and calculates a frame interval appropriate for extraction of a target microstructure. Based on the movement information detected the process is changed to a stop of movement or probe process using time frame interval information computed at that time [0104-0107].
Okamura does not teach changing from contact to aerial emission state based on a threshold value.

Since Okamura has the software and hardware capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate changing from contact to aerial emission state based on a threshold value as taught in Kishimoto “…to accurately judge that the probe is left in the air and suppress a rise in the temperature of the probe.” (Kishimoto, [0008]).
Regarding Claim 8, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the ultrasound probe includes a motion sensor that detects an amount of movement of the ultrasound probe, and the processor generates the ultrasound image using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and the amount of movement of the ultrasound probe detected by the motion sensor is equal to or greater than a predetermined threshold value, is substantially similar in scope with corresponding limitations recited in Claim 7 and is therefore, rejected under the same rationale.
Regarding Claim 9, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Okamura further teaches: wherein the processor transmits and receives the ultrasound beam according to ultrasound beam scanning conditions (transmission and reception conditions, [0062]),
 and generates the ultrasound image from the received signal according to ultrasound image generation conditions (image quality condition setting, [0064]), 

Regarding Claim 10, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the processor transmits and receives the ultrasound beam according to ultrasound beam scanning conditions and generates the ultrasound image from the received signal according to ultrasound image generation conditions and the imaging conditions include the ultrasound beam scanning conditions and the ultrasound image generation conditions, is substantially similar in scope with corresponding limitations recited in Claim 9 and is therefore, rejected under the same rationale.
Regarding Claim 11, the claim limitations are the intended usage of Claim 1, since the references cited in Claim 1 have system and methods capabilities, the limitations are as such rejected under the same rationale.
Okamura teaches: A method for controlling an ultrasound diagnostic apparatus including an ultrasound probe (Fig. 1, [0049]), the method comprising:
a step of transmitting and receiving an ultrasound beam to and from a subject using the ultrasound probe and converting a received signal output from the ultrasound probe into an image to generate an ultrasound image of the subject (Fig. 1, element 25, an image generation unit, [0051] and [0057-0058]) according to set imaging conditions (amount of movement of ultrasonic probe, [0104] and [0110-0112]);
Okamura does not teach: a step of determining whether the ultrasound probe is in an aerial emission state or a contact state with the subject.
And does not explicitly state: the imaging part being an anatomical part and wherein the ultrasound image is generated using the stored imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state.

Jabri in the field of imaging and diagnostic systems teaches a knowledgebase that “…includes a plurality of clinical conditions, and a plurality of associated algorithms and a plurality of algorithm parameters for the plurality of clinical conditions.” [0026], as well as 

Chono and Jabri do not teach determination of the ultrasound probe being in an aerial emission state or a contact state with the subject
Kishimoto in the field of ultrasound diagnostic systems and methods teaches with regards to the different states, aerial emission state and contact state: a judging section, Fig. 1, element 22, that judges whether the probe is left in the air (i.e. aerial emission state) and a control section, Fig. 1, element 26, that outputs a command function to the transmit/receive section based on the signal from the judging section which is displayed (see Figs. 1 and 6) [0028-0029]. The probe when determined is in contact with the surface of the subject drives a signal based on the command from the control section for ultrasonic wave transmission supplied to the probe from the transmit/receive section to irradiate a region on the subject, the received reflected echo signals are converted into a digital signal from which a reconstructed image is generated from [0029-0030].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the processor of the combination Okamura, Chono and Jabri to determine whether the ultrasound probe is in an aerial emission state or a contact state with the subject; and wherein the processor generates the ultrasound image using the imaging conditions for part determination stored in the imaging condition memory when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state as taught in Kishimoto “…to accurately judge that the probe is left in the air and suppress a rise in the temperature of the probe.” (Kishimoto, [0008]).
Regarding Claim 12, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein determination of the imaging part is not performed when it is determined that the ultrasound probe is in the aerial emission state and the determination of the imaging part is performed when it is determined that the ultrasound probe has been changed from the aerial emission state to the contact state with the subject, is substantially similar in scope with corresponding limitations recited in Claim 2 and is therefore, rejected under the same rationale.
Regarding Claim 14, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the imaging conditions are gradually changed from the imaging conditions for part determination to the selected imaging condition for each part when the part determination has been completed, is substantially similar in scope with corresponding limitations recited in Claim 4 and is therefore, rejected under the same rationale.
Regarding Claim 15, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the ultrasound image is generated using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and that the ultrasound probe is maintained in the aerial emission state for a predetermined set number of frames, is substantially similar in scope with corresponding limitations recited in Claim 5 and is therefore, rejected under the same rationale.
16, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the ultrasound image is generated using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and that the ultrasound probe is maintained in the aerial emission state for a predetermined set number of frames, is substantially similar in scope with corresponding limitations recited in Claim 6 and is therefore, rejected under the same rationale.
Regarding Claim 17, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein an amount of movement of the ultrasound probe is detected and the ultrasound image is generated using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and the amount of movement of the ultrasound probe detected is equal to or greater than a predetermined threshold value, is substantially similar in scope with corresponding limitations recited in Claim 7 and is therefore, rejected under the same rationale.
Regarding Claim 18, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein an amount of movement of the ultrasound probe is detected and the ultrasound image is generated using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and the amount of movement of the ultrasound probe detected is equal to or greater than a predetermined threshold value, is substantially similar in scope with corresponding limitations recited in Claim 8 and is therefore, rejected under the same rationale.
19, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Okamura further teaches: wherein the imaging conditions include ultrasound beam scanning conditions used to transmit and receive the ultrasound beam and ultrasound image generation conditions used to generate the ultrasound image from the received signal (transmission and reception conditions, [0062]; image quality condition setting, [0064]).
Regarding Claim 20, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Okamura further teaches: wherein the imaging conditions include ultrasound beam scanning conditions used to transmit and receive the ultrasound beam and ultrasound image generation conditions used to generate the ultrasound image from the received signal (transmission and reception conditions, [0062]; image quality condition setting, [0064]). 

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments regarding the “the imaging conditions stored in a memory for each part” are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/            Examiner, Art Unit 3793    

/JONATHAN CWERN/            Primary Examiner, Art Unit 3793